
	
		I
		112th CONGRESS
		1st Session
		H. R. 773
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Deutch introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a separate office within the Federal Trade
		  Commission to prevent fraud targeting seniors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors Financial Fraud Prevention Act
			 of 2011.
		2.Office for the
			 Prevention of Fraud Targeting Seniors
			(a)Establishment of
			 officeThe Federal Trade
			 Commission shall establish a separate office within the Commission for the
			 purpose of preventing fraud targeting seniors and to assist the Commission with
			 the following:
				(1)OversightThe office shall monitor the market for
			 mail, telemarketing, television, and Internet fraud targeting seniors and shall
			 coordinate with other relevant agencies regarding the requirements of this
			 section.
				(2)Consumer
			 educationThe Federal Trade
			 Commission through the office shall, after consultation with the Attorney
			 General, the Secretary of Health and Human Services, the Postmaster General,
			 and the Chief Postal Inspector for the United States Postal Inspection Service—
					(A)disseminate to seniors and families and
			 caregivers of seniors general information on mail, telemarketing, television,
			 and Internet fraud targeting seniors, including descriptions of the most common
			 fraud schemes;
					(B)disseminate to seniors and families and
			 caregivers of seniors information on means of referring complaints of fraud
			 targeting seniors to appropriate law enforcement agencies, including the
			 Director of the Federal Bureau of Investigation, the attorneys general of the
			 States, and a national toll-free telephone number for reporting mail,
			 telemarketing, television, and Internet fraud established by the Federal Trade
			 Commission;
					(C)in response to a specific request about a
			 particular entity or individual, provide publicly available information on any
			 record of civil or criminal law enforcement action for mail, telemarketing,
			 television, or Internet fraud against such entity; and
					(D)maintain a website to serve as a resource
			 for information for seniors and families and caregivers of seniors regarding
			 mail, telemarketing, television, and Internet fraud targeting seniors.
					(3)ComplaintsThe Federal Trade Commission through the
			 office shall, after consultation with the Attorney General, establish
			 procedures to—
					(A)log and
			 acknowledge the receipt of complaints by individuals who certify that they have
			 a reasonable belief that they have been the victim of fraud in connection with
			 the conduct of mail, telemarketing (as that term is defined in section 2325 of
			 title 18, United States Code), television, and Internet;
					(B)provide to
			 individuals described in
			 subparagraph (A), and to any other
			 persons, information on mail, telemarketing, television, and Internet fraud,
			 including—
						(i)general information on mail, telemarketing,
			 television, and Internet fraud, including descriptions of the most common mail,
			 telemarketing, television, and Internet fraud schemes;
						(ii)information on means of referring
			 complaints on mail, telemarketing, television, and Internet fraud to
			 appropriate law enforcement agencies, including the Director of the Federal
			 Bureau of Investigation and the Attorney General; and
						(iii)information, if available, on the number of
			 complaints of mail, telemarketing, television, and Internet fraud against
			 particular companies and any record of convictions for mail, telemarketing,
			 television, and Internet fraud by particular companies for which a specific
			 request has been made; and
						(C)refer complaints
			 described in
			 subparagraph (A) to appropriate
			 entities, including State consumer protection agencies or entities and
			 appropriate law enforcement agencies, for potential law enforcement
			 action.
					(b)CommencementThe
			 Federal Trade Commission shall commence carrying out the requirements of this
			 section not later than one year after the date of enactment of this Act.
			
